AMENDMENT NO. 12, dated as of March 26, 2015 (this “Amendment”), in respect of
the Amended and Restated Superpriority Debtor-in-Possession Credit Agreement
dated as of July 12, 2013 (as amended, supplemented or otherwise modified, the
“DIP Credit Agreement”) by and among Exide Technologies, a Delaware corporation
and a debtor and debtor-in-possession under Chapter 11 of the Bankruptcy Code
(the “US Borrower”), Exide Global Holding Netherlands C.V., a limited
partnership organized under the laws of the Netherlands (the “Foreign Borrower”
and, together with the US Borrower, the “Borrowers”), the Lenders from time to
time party thereto and JPMorgan Chase Bank, N.A., a national banking
association, as agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the “Agent”). Capitalized terms used
herein and not otherwise defined herein have the meanings assigned to them in
the DIP Credit Agreement.

WHEREAS, the parties hereto desire to amend the DIP Credit Agreement as provided
for herein.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1 . Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the DIP Credit Agreement has
the meaning assigned to such term in the DIP Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the DIP Credit Agreement shall, after the amendments set forth in
Section 2 become effective pursuant to Section 8, refer to the DIP Credit
Agreement as amended hereby.

SECTION 2 . Amendments to the DIP Credit Agreement.

Subject to the satisfaction of the conditions precedent set forth in Section 8
below, from and after the Amendment Effective Date (as defined below), the DIP
Credit Agreement is hereby amended as follows:

(a) Section 6.7(a)(ii) is hereby amended and restated in its entirety to read as
follows:

“(ii) subject to the terms of Section 2.4(f)(ii), Restricted Debt Payments of
the Term Advances pursuant to Section 2.4(e)(ii) or 2.4(e)(v);”

(b) Section 8.22 is hereby amended and restated in its entirety to read as
follows:

“8.22 Reorganization Plan. If a Reorganization Plan that is not an Acceptable
Reorganization Plan shall be confirmed in the Case, or the Company shall propose
or support or fail to oppose any such plan or any motion or other pleading that
seeks to extend the Maturity Date unless such extension is approved or
conditioned on the consent of each Lender.”

(c) Section 8.31 is modified to delete “, unless a replacement PSA is entered
into within 14 days after the date of such termination” from clause (i) thereof.

(d) The following new Sections 8.32 is added in the appropriate numerical order
to read as follows:

“8.32. Reversal of Confirmation Order, etc. If (a) the order of the Bankruptcy
Court confirming the Acceptable Reorganization Plan shall have been amended,
modified or supplemented (or any portions thereof reversed, stayed or vacated)
in any manner other than as agreed in writing by the Agent and the Required
Revolver Lenders in their sole discretion or (b) the Backstop Commitment
Agreement (as defined in the Acceptable Reorganization Plan) shall have been
terminated or the transactions contemplated thereby otherwise become incapable
of consummation.”

(e) The definition of “Acceptable Reorganization Plan” is hereby amended and
restated in its entirety to read as follows:

“Acceptable Reorganization Plan” means a Reorganization Plan that (a)(i)
provides for the termination of the Commitments and the payment in full in cash
of the Revolver Obligations under the Loan Documents (other than contingent
indemnification obligations not yet due and payable) on the effective date of
such Reorganization Plan and (ii) provides for the payment in full in cash of
the Term Obligations under the Loan Documents (other than contingent
indemnification obligations not yet due and payable) on the effective date of
such Reorganization Plan, or such other treatment of the Term Obligations as the
holders of such Term Obligations shall consent to under the terms of such
Reorganization Plan, (b) contains release and indemnification provisions
relating to the Agent and the Lenders that are reasonably acceptable to the
Agent, (c) does not contain any provisions that are materially inconsistent with
the payment, release and indemnification provisions described in clauses (a) and
(b) and (d) contemplates effectiveness of such Reorganization Plan no later than
April 30, 2015.

(f) The definition of “Maturity Date” is hereby amended and restated in its
entirety to read as follows:

““Maturity Date” means the earliest to occur of (a) April 30, 2015, (b) the
acceleration of the Advances and the termination of the Commitments pursuant to
Section 9.1 and (c) the substantial consummation (as defined in Section 1101(2)
of the Bankruptcy Code, which for purposes hereof shall be no later than the
effective date thereof) of a Reorganization Plan that is confirmed pursuant to
an order entered by the Bankruptcy Court.”

(g) The definition of “Restricted Debt Payment” is hereby amended and restated
in its entirety to read as follows:

““Restricted Debt Payment” means any payment, prepayment, redemption,
defeasance, purchase, or other acquisition of (a) any Indebtedness that is
subordinated in right of payment to the Obligations and (b) any prepetition
Indebtedness of the Company, including the Prepetition Senior Secured Notes and
the Prepetition Senior Subordinated Notes (but excluding any critical vendor
payments or any other payments approved by the Bankruptcy Court and authorized
in the Financing Orders or in any “first day” or “second day” order reasonably
acceptable to the Agent or as otherwise is not in violation of Section 8.19) and
(c) prior to the payment in full in cash of the Revolver Obligations under the
Loan Documents (other than contingent indemnification obligations that are not
then due and payable) and the termination of the Revolver Commitments, any
principal with respect to the Term Advances.”

(h) Exhibit W-2 of the DIP Credit Agreement is amended by:

(i) amending and restating clause (ii) thereof to read as follows:

“(ii) the Bankruptcy Court shall not have entered an order confirming an
Acceptable Reorganization Plan by April 10, 2015, or the US Borrower shall have
abandoned its effort to confirm and Acceptable Reorganization Plan; or”; and

(ii) amending replacing the reference to “March 31, 2015” in clause (iii) of the
second paragraph thereof with a reference to “April 30, 2015”.

SECTION 3 . Representations and Warranties; No Default. The Borrowers represent
and warrant that (a) the representations and warranties of the Loan Parties set
forth in the Credit Agreement and in the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the
Amendment Effective Date, as though made on and as of such date (except to the
extent that such representations and warranties relate solely to an earlier
date, in which case such representations and warranties are true and correct in
all material respects (or true and correct, as the case may be) as of such
earlier date) and (b) no Default or Event of Default has occurred and is
continuing on the Amendment Effective Date.

SECTION 4 . Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AND (TO THE EXTENT APPLICABLE)
THE BANKRUPTCY CODE.

SECTION 5 . Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic imaging means of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of an original executed
counterpart of this Amendment. Delivery to Agent by any Lender of an executed
counterpart of a signature page to this Amendment shall constitute such Lender’s
irrevocable consent to each of the amendments set forth in this Amendment, which
irrevocable consent shall be binding (a) on such Lender’s successors and assigns
in accordance with the terms hereof, notwithstanding the occurrence of any
assignment of or succession in interest to such Lender’s Advances and/or
Commitments prior to the occurrence of the Amendment Effective Date and (b) with
respect to any Term Advances and/or Revolver Commitments held by such Lender on
the date such Lender delivers its executed counterpart of a signature page to
this Amendment or thereafter acquired by such Lender.

SECTION 6 . Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.

SECTION 7 . Amendment Fees. Subject to the occurrence of the Amendment Effective
Date, the Borrowers agree to pay, or cause to be paid to the Agent (a) for the
account of each Revolver Lender that consents to this Amendment on or prior to
5:00 p.m. (New York City time) on March 26, 2015, fees (any such fees, the
“Revolver Amendment Fees”) in an amount equal to 0.20% of such Revolver Lender’s
Revolver Commitment as of the Amendment Effective Date and (b) for the account
of each Term Lender that consents to this Amendment on or prior to 5:00 p.m.
(New York City time) on March 26, 2015, fees (any such fees, the “Term Amendment
Fees” and, together with the Revolver Amendment Fees, the “Amendment Fees”) in
an amount equal to 0.20% of the aggregate outstanding principal amount of such
Term Lender’s Term Advances (including, for the avoidance of doubt, all
Additional Term Advances) as of the Amendment Effective Date.

SECTION 8 . Effectiveness. This Amendment shall become effective when (a) the
Agent shall have received from each Borrower and each Lender a counterpart
hereof signed by such party or facsimile or other written confirmation (in form
satisfactory to the Agent) that such party has signed a counterpart hereof,
(b) the Borrowers shall have paid, or caused to be paid, all fees and expenses
required to be paid by them pursuant to the Loan Documents and that certain
Engagement Letter, dated as of March 20, 2015, between J.P. Morgan Securities
LLC and the US Borrower and (c) the Borrowers shall have paid to the Agent, for
the account of the applicable Lenders, all Amendment Fees payable pursuant to
Section 7, it being understood that (x) once paid, any amounts payable hereunder
or any part thereof payable hereunder shall not be refundable under any
circumstances and (y) all amounts payable hereunder shall be paid in immediately
available funds and shall not be subject to reduction by way of setoff or
counterclaim (the date on which such conditions shall be first satisfied, the
“Amendment Effective Date”).

[Remainder of page intentionally blank]

      JPMORGAN CHASE BANK, N.A., as Agent

By:
  /s/ Charles K. Holmes
 
    Name: Charles K. Holmes
Title: Executive Director


     

      EXIDE TECHNOLOGIES
a Delaware corporati
  on, as US Borrower
By:
  /s/ Brad S. Kalter
 
    Name: Brad S. Kalter
Title: VP, Deputy GC & Secretary


     

      EXIDE GLOBAL HOLDING NETHERLANDS C.V.
a limited partnershi
existing under the l
Netherlands, represe
Technologies, its ge
Foreign Borrower
  p organized and
aws of the
nted by Exide
neral partner, as


By:
  /s/ Brad S. Kalter
 
    Name: Brad S. Kalter
Title: VP, Deputy GC & Secretary


     

      [LENDERS SIGNATURES     ON FILE WITH THE AGENT]
By:
 
Name:
Title:


